Title: From George Washington to James B. M. Adair, 4 September 1793
From: Washington, George
To: Adair, James B. M.


          
            Sir,
            Philadelphia Sepr 4. 1793
          
          I have recd your letter of the 31st ulto from New York enclosing one from Sr Edwd
            Newinham—also the magazines, the Packet from Sr John Sinclair &c. for your care And
            attention in forwarding them I beg you to accept my thanks.
          Any civilities which it may be in my power to shew you while you remain in this
            Country, will give me Pleasure. I am Sir your Mot obt Sert
          
            Go: Washington
          
        